              Case:17-03158-swd       Doc #:41-2 Filed: 08/21/2020         Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF MICHIGAN
IN RE:
         CRISTINA CASTRO                              HONORABLE SCOTT W. DALES
                                                      CASE NO. 17-03158-SWD
                                                      CHAPTER 13
            DEBTOR.
_________________________________/

 NOTICE OF MOTION OF HYUNDAI LEASE TITLING TRUST FOR RELIEF FROM
    THE AUTOMATIC STAY AND CO-DEBTOR STAY AND FOR WAIVER OF
                   PROVISIONS OF FRBP 4001(a)(3)

       Hyundai Lease Titling Trust has filed papers with the court for Relief from the Automatic
Stay and Co-Debtor Stay.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one).
       If you do not want the court to terminate the automatic stay or co-debtor stay, or if you
want the court to consider your views on the motion for relief from the automatic stay, within 14
days, you or your attorney must:

         1.     File with the court a written response or an answer, explaining your position, at1:

                                        Clerk of the Court
                                  United States Bankruptcy Court
                                   1 Division Ave N, Room 200
                                     Grand Rapids, MI 49503

                If you mail your response to the court for filing, you must mail it early enough so
                the court will receive it on or before the date stated above.

                You must also mail a copy to:

     Craig S. Schoenherr, Sr. (P32245)                             Barbara P. Foley
            Attorney for Creditor                                 Chapter 13 Trustee
           O’Reilly Rancilio P.C.                                  P.O. Box 51109
        12900 Hall Road, Suite 350                            Kalamazoo, MI 49005-1109
     Sterling Heights, MI 48313-1151

         2.     If a response or answer is timely filed and served, the clerk will schedule a
                hearing on the motion and you will be served with a notice of the date, time, and
                location of the hearing.
              Case:17-03158-swd        Doc #:41-2 Filed: 08/21/2020         Page 2 of 2




        If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion or objection and may enter an order granting that
relief.

                                               /s/ Craig S. Schoenherr, Sr.
                                               ________________________________
                                               CRAIG S. SCHOENHERR, SR. (P32245)
                                               Attorney for Creditor
                                               12900 Hall Road, Suite 350
                                               Sterling Heights, MI 48313-1151
                                               (586) 726-1000
                                               ecf@orlaw.com


DATED: August 21, 2020


1
    Response or answer must comply with Fed. R. Civ. P. 8(b), (c) and (e)
